Niblack, J.
This was a proceeding in the court below, by the appellants, to enjoin the collection of certain benefits claimed to have been *599assessed against their lands, on account of the location and proposed construction of a line of road by the Fairland and Shelbyville Turnpike Company. There was a temporary restraining order. The appellees answered in two paragraphs, and a demurrer to the second paragraph was overruled, to which the appellants excepted. The appellants then replied to the said second paragraph.of the answer. A demurrer was sustained to the reply, to which an exception was also reserved. The appellants refusing further to reply, judgment was entered for the appellees.
All the essential questions involved in this case were passed upon and decided by this court, in the case of Webb v. The Brandywine Junction Turnpike Company, 55 Ind. 441.
On the authority of that ease, the judgment in this case will have to be reversed.
The judgment is reversed, at the costs of the appellees, and the cause is remanded, for further proceedings.